Opinion issued July 16, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00939-CV
                            ———————————
COMUNIDAD CAPITAL, LLC, COMUNIDAD HARBORTREE, LLC, AND
           COMUNIDAD BALBOA, LLC, Appellants
                                        V.
    MARIO DUARTE D/B/A QUALITY PAINTING & RESURFACING,
                          Appellee



             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 969751


                          MEMORANDUM OPINION

      Appellants have filed a motion to dismiss the appeal, indicating that one

appellant has settled with appellee and the other appellants do not wish to continue
prosecuting the appeal. See TEX. R. APP. P. 42.1(a)(1).      The motion contains a

certificate of service, but does not contain a certificate of conference. See TEX. R.

APP. P. 10.1(a).   Ten days have passed, however, and appellee has not filed a

response in opposition. See TEX. R. APP. P. 10.1(b) (providing that court may

determine motion before response is filed), 10.3(a) (providing, in pertinent part,

that court should not hear or determine motion until 10 days after motion was filed,

unless motion states that parties have conferred and that no party opposes motion).

No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




                                         2